Citation Nr: 1456380	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-39 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for residuals of a right foot fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared before the undersigned Veterans Law Judge in a hearing in Waco in March 2014.  The hearing transcript is included in the record.  The Board remanded this matter in May 2014.

The Board observes that an October 2014 rating decision of the RO awarded the Veteran a 10 percent disability rating for limited motion of the right ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective May 8, 2014, parenthetically stating that this disability had been previously rated as residuals of a fracture of the right foot.  In awarding the Veteran service connection for a right ankle disability, the RO appears to have essentially terminated service connection for his right foot disability, previously characterized as residuals of a right foot fracture, effective May 8, 2014, which had been rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The RO did not, however, inform the Veteran of the criteria necessary for a termination of service connection.  

It is noteworthy that the competent and probative evidence of record, including VA medical opinions obtained in May 2014, is absent any indication that the Veteran's right ankle disability is part and parcel to, or could be considered a residual of his right foot fracture, including by way of causation or aggravation.  A review of the history of the Veteran's right foot disability reveals that he was awarded service connection in a January 1984 rating decision based upon having incurred a fracture of his right foot during service in May 1983 which was casted for three weeks.  As such, it is unclear why the RO substituted a right ankle disability for what had for many years been a right foot disability.  Accordingly, the Board will resume the review of the Veteran's noncompensable rating for the residuals of right foot fracture disability and will adjudicate his appeal solely on this basis.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected residuals of a right foot fracture are not of moderate severity.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a right foot fracture have not been met or approximated.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased rating for service-connected residuals of a right foot fracture.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In May 2014, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to review all evidence associated with the claims file since the issuance of the latest supplemental statement of the case (SSOC) in July 2013, including May 2014 VA examination reports relating to the Veteran's feet and right ankle.  The Veteran's claim was then to be readjudicated.
 
Pursuant to the Board's remand instructions, the AOJ readjudicated the Veteran's claim in October 2014 and referenced the medical exam results of May 2014 in that rating decision.  Accordingly, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant and the claimant's representative, if any, of any information and evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  As part of this notice, VA must specifically inform as to any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant pursuant to the VCAA must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that letters mailed by the originating agency in July 2007, May 2008, and March 2013 provided the Veteran with the required VCAA notice, including notice as to the disability rating and effective-date elements of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.
 
Duty to assist

The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  See 38 U.S.C.A. §§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Required VA assistance includes providing a medical examination or obtaining a medical opinion when necessary for a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In an April 2008 memorandum, a formal finding was made that, following the exhaustion of all procedures to obtain information, the Central Texas Health Care System did not have available any treatment records of the Veteran for the period of June 1, 2005 to July 27, 2006.  Furthermore, in May 2008, the agency of original jurisdiction (AOJ) provided the Veteran with all available compensation and pension (C & P) exams that were responsive to his request for a copy of all C & P exams from January 2005 to April 2008.  The Veteran was also informed him that records for such exams could not be found for the years 2005 and 2008. 

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.

The Veteran was afforded VA examinations for his right foot fracture residuals in August 2007, February 2013, and May 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examinations contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria, and there is no evidence of a material change in the severity of the Veterans' disability that would require a reexamination since his last examination in May 2014.  See 38 C.F.R. § 3.327(a) (2014).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when undertaking  to provide a VA examination or to obtain a VA opinion, must ensure that the examination or opinion is adequate).
As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which the Veteran presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  At the Veteran's hearing, the VLJ fully explained the issue on appeal, specifically discussed the Veteran's right foot fracture symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the Veteran's right foot fracture.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran's testimony demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  Therefore the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has satisfied the notification and duty-to-assist provisions of the law under the circumstances of this case, and no further action on the Veteran's behalf need be undertaken pursuant to the VCAA.  As there is no indication that additional notice or assistance would reasonably affect the outcome of this case, the Board finds that any failure on the part of VA to provide additional notice and assistance is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative, and a hearing before a Veterans Law Judge was held in March 2014.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to a compensable disability rating for residuals of a right foot fracture.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 (2014).  The percentage ratings in the schedule represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries and their residual conditions.  The degree of disabilities specified are generally considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2014).
The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2014).  The key element in permitting the assignment of several ratings under various diagnostic codes is that no symptom of one disability duplicates or overlaps a symptom of another disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The entire history of the Veteran's disability is reviewed in arriving at a decision.  See 38 C.F.R. §§ 4.1, 4.2 (2014).  When the service connection has already been established and the issue is an increase in the disability rating, the present level of the disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The most relevant temporal focus for adjudicating an increased-rating claim is the state of the disability from one year before the claim was filed until the time that VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Staged ratings may be appropriate if the service-connected disability exhibits symptoms in distinct time periods that would warrant different evaluations during the course of the appeal.  Id.

The Board must assess the credibility and weight of all evidence, including medical evidence, to determine its probative value, and the Board will account for evidence it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the claim will be denied because a preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's residuals of a right foot fracture have been rated at zero percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot injuries, other).  Moderate foot injury warrants a 10 percent rating; moderately severe injury warrants a 20 percent rating; and severe foot injury warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

The words "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Thus the Board does not apply a mechanical formula and must evaluate all the evidence toward the end of reaching an equitable and just decision.  See 38 C.F.R. § 4.6 (2014).  The use of terms such as "severe" by VA examiners and others, while to be considered by the Board, is not dispositive of the issue.

The Board notes the additional Diagnostic Codes 5277-5283 for the evaluation of foot disabilities and finds that Diagnostic Code 5284 is the most appropriate diagnostic code for evaluating the Veteran's disability.  The medical evidence does not indicate that the Veteran's disability includes any foot disorder described under Diagnostic Codes 5278-5283, including claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, and tarsal.  Diagnostic Code 5277 relates to the condition of weak foot.  The Veteran has reported weakness of the feet and ankle.  See, e.g., August 2007 VA examination.  The March 2013 and February 2013 medical reports also made a finding of weakness of the right ankle.  Diagnostic Code 5277 is not the appropriate code for rating the Veteran's symptoms, however, because the conditions noted in Diagnostic Code 5277 are not symptoms of the Veteran's right foot disability.  The Veteran is service-connected-under Diagnostic Code 5276 for left flat foot at 0 percent from March 4, 2014 and, under Diagnostic Code 5284, for residuals, left 5th metatarsal at 0 percent from August 27, 1983.  Because flat feet residuals are not residuals of the right foot fracture, Diagnostic Code 5276 does not apply, and the Veteran has not contended otherwise.

The Board is also required to consider, in addition to the applicable scheduler criteria, whether an increased evaluation could be assigned on the basis of functional loss due to pain or weakness to the extent that any such symptoms are supported by adequate pathology.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  The VA medical reports of February 2013, March 2013, and May 2014 determined that the fracture of the right foot has fully healed.  The February 2013 report stated that the Veteran's current bilateral foot problem is pes planus and plantar fasciitis, not residuals of a foot fracture.  The March 2013 report concluded that the Veteran's current ankle condition has "nothing at all to do with his service-connected foot fractures, since they are healed and currently stable and not causing any long term sequelae at all."  The May 2014 VA examination specifically found no functional loss associated with the right foot fracture.  The Board further notes that functional loss caused by the Veteran's right ankle condition was taken into account by the rating decision of October 2014, which assigned a 10 percent evaluation based on the functional loss due to painful motion of the ankle.  Under these facts, it is reasonable to conclude that any functional loss that the Veteran is experiencing is not due to the service-connected right foot fracture.

The Veteran's increased-rating claim filed in June 2007 stated that the pain and the limitation of motion of his feet had increased.  In August 2007, the Veteran underwent a VA medical examination.  The examiner noted the Veteran's report as to: pain, weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance; pain and stiffness in the morning for five minutes in both feet and in the right instep; worsening symptoms in the last year, and an inability to stand more than five minutes or to walk more than 50 feet without pain.  Without specifying the right foot, the examiner characterized as "moderately" the effect of condition(s) on the Veteran's occupation and daily activities.  The Veteran's gait and Achilles tendon alignment was described as normal, and the examiner make negative findings as to hallux valgus, hammer toe, high arch, claw foot, callosities, breakdown, periods of flare-up of joint disease, other deformities actively or passively correctable, and unusual shoe wear pattern indicating abnormal weight-bearing.  Tenderness of the right medial arch and distal medial ankle was noted, and the Veteran was diagnosed as having a "right foot fracture with residual."  The examiner also diagnosed the Veteran with bilateral flat feet.

In his January 2008 notice of disagreement, the Veteran stated that VA had failed to consider his complaints of right foot pain in the morning.  The Veteran also stated that, pursuant to 38 C.F.R. § 4.40, functional loss may be due to pain.  The Veteran also alleged arthritis.

In June 2008, the Veteran's private treating physician issued a one-sentence, signed statement that the Veteran "is suffering from arthritic changes in the metatarsal joints of both feet secondary to old poorly healed fractures."  The record contains no x-rays or other supporting information accompanying this diagnosis. 

In February 2013, the Veteran underwent a VA medical examination at which the Veteran reported sustaining a right foot fracture with a concomitant right ankle sprain during military service.  He said that he was treated with a cast, had modified duties in service, and, since the initial injury, has developed chronic right foot and ankle pain, causing him to put most of his weight on his left leg when walking.  On evaluation, the right ankle plantar flexion was noted as 35 degrees, with the normal endpoint being 45 degrees.  Right ankle dorsiflexion (extension) was noted as 20 degrees or greater, with the normal endpoint being 20 degrees.  There was no objective evidence of painful motion as to either plantar flexion or dorsiflexion.  Following repetitive use testing, the range-of-motion measurement was 35 for plantar flexion and 20 or greater for dorsiflexion (extension).  Muscle strength testing showed 4/5 (active movement against some resistance) for both right ankle plantar flexion and right ankle dorsiflexion.  It was noted that imaging studies of the ankle showed no abnormal findings and that current laboratory evidence showed no clinically significant rheumatologic inflammatory joint or muscle disease.  The examiner noted that the current testing for arthritis was negative.  

The February 2013 examiner made a positive diagnosis for a right ankle sprain.  The examiner found functional loss and/or impairment of the ankle, less movement than normal, weakened movement, and localized tenderness or pain on palpation of joints/soft tissue of ankle.  The examiner stated that the Veteran's ankle condition impacts his ability to work and that his bilateral ankle condition limits his ability to perform prolonged walking and standing, as well as repetitive climbing and squatting.  The examiner also gave a negative nexus opinion, finding it is less likely as not that the Veteran's current bilateral ankle condition is proximately due to, or caused by, military service.  The examiner further stated that the Veteran's bilateral foot fractures during service were completely healed, as evidenced by recent x-rays.

In March 2013 a compensation and pension exam report was prepared.  Upon review of the Veteran's claims folder, the examiner determined that the Veteran's disabilities included bilateral ankle tendonitis, bilateral pes planus, and plantar fasciitis.  The examiner opined that the Veteran's ankle condition is not related to his service-connected foot fractures, which are healed and currently stable.  It was noted that recent x-rays showed full healing of these fractures without any degenerative joint disease.  The examiner also opined that the Veteran's bilateral ankle tendonitis is not related to his service-connected foot fractures.

In January 2014, the Veteran filed a statement arguing that the March 2013 report on the right foot should be considered invalid because the report spoke only to the issue of service connection and did not address the Veteran's symptomatology concerning the condition.  The Veteran also implied that the examination of February 2013 was contradictory in stating that the Veteran does not have any pain on motion but does have loss of function and pain on the joint that is palpable to the touch.  The Veteran further argued that the record contained enough evidence to justify an evaluation of 10 percent due to pain on motion.

In his March 2014 hearing, the Veteran maintained that the main residual of his service-connect right foot fracture at the base of the instep of his right foot is pain and weakness in the ankle.  He testified that he continued to experience what he felt were symptoms of the fracture, including constant swelling, limited range of motion, instability, pain on motion, and problems bearing weight.  He stated that he has pain upon getting out of bed at least three times per week and that a doctor has prescribed a brace for the instability of his ankle.  When asked how often he falls as a result of the instability of the ankle, the Veteran stated that he has to catch himself once per week.  The Veteran also again characterized the February 2013 exam as invalid because of the inconsistency of the examiner's statement, on the one hand, that the Veteran has no pain on motion but, on the other hand, that the ankle is painful to the touch and that bearing weight weakens the ankle and affects the range of motion.  The Veteran further pointed out that the examiner failed to state the range of motion in relation to the diagnostic codes of 38 C.F.R. Part 4.

In May 2014 the Veteran underwent a further VA medical examination.  The examiner examined the Veteran in person and reviewed the Veteran's VA e-folder.  The examination noted the Veteran's report of injuring his right ankle while in service by stepping off a curb and fracturing his right foot and/or right ankle.  The Veteran reported current pain in the right anteromedial and anterolateral ankle.  The Veteran also reported swelling, increased warmth, painful clicking/popping, and stiffness, but no redness, locking, or giving way.  The Veteran complained of pain on the use of both feet.  The Veteran further told the examiner that his ankle is stiff in the morning but that he has not limited his activities of daily living and that he takes Motrin and hydrocodone.  The Veteran stated that his job is not limited by the ankle other than having to limit prolonged walking or standing and that he has missed about three days of work over the past year due to right ankle pain.  He reported limiting his walking to 1/4 mile and his standing to 15-20 minutes.  According to the Veteran, flare-ups occurring three times per month have affected the function of the ankle and cause him to stop standing and to rest his ankle. 

On evaluation, the right ankle plantar flexion was noted as 35 degrees, with the normal endpoint being 45 degrees.  Right ankle dorsiflexion (extension) was noted as 20 degrees or greater, with the normal endpoint being 20 degrees.  Objective evidence of painful motion began at 35 for plantar flexion and at 20 degrees or greater for dorsiflexion.  Following repetitive-use testing, the range-of-motion measurement was 35 for plantar flexion and 20 or greater for dorsiflexion (extension).  Muscle strength testing showed 5/5 (active movement against some resistance) for both right ankle plantar flexion and right ankle dorsiflexion.  For the anterior drawer test, there was laxity compared with opposite side.  For the talar tilt test (inversion/eversion stress), there was no laxity compared with opposite side.

The examiner noted that the Veteran uses a right ankle neoprene sleeve as an assistive device about four times per week.  The report further stated that imaging studies of the ankle had been performed and showed no abnormal findings.  The examiner determined that the Veteran's ankle condition affects his ability to work by limiting his walking and standing at work, but that the Veteran is able to perform his job.

The examiner diagnosed the Veteran as having a right ankle sprain/strain.  The examiner determined that the Veteran has some functional loss and/or functional impairment of the ankle, less movement than normal for the right ankle, pain on movement of right ankle, and localized tenderness or pain on palpation of joints/soft tissue of the right ankle.  The examiner found no indication of swelling of the feet upon use and found the Veteran's gait to be normal.  He also offered a negative nexus opinion, stating that the ankle condition is not directly related to military service, not secondary to the right foot condition, and not aggravated by the right foot condition.  The examiner cited a lack of evidence of complaints, treatment, or diagnosis of a right ankle condition in the Veteran's service treatment records, no complaints or abnormalities noted on the Veteran's separation exam, and "no interim data proximate to discharge."  The report also noted that nothing in the authoritative orthopedic literature demonstrates that a well-healed foot fracture will cause ankle-joint conditions.

Based on the evidence of record, the Board finds that a rating higher than zero percent under the applicable rating criteria is not warranted for residuals of the right foot fracture.  First, the February 2013, March 2013, and May 2014 VA reports concluded, based on the evaluation of recent x-rays, that the right fracture has healed and is stable and that the pain and limitations associated with the Veteran's diagnosed ankle sprain are not related to his right foot fracture.  The Board does not doubt that the Veteran is sincere in his belief that the pain he experiences is related to his service-connected right foot fracture.  The competent and credible evidence of record shows, however, that there has been no increase in symptomatology attributable to the right foot fracture that would warrant a compensable rating.  Because a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b) (West 2014) does not apply.  Moreover, because the record presents no basis for assignment of a compensable rating for residuals of the right foot fracture at any point throughout the appeal period, staged ratings are not warranted.  See Hart, supra.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless exceptional or unusual factors render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include factors that make applying the regular schedular standards impracticable, such as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture, and related factors such as marked interference with employment or frequent periods of hospitalization are attendant to that picture, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the right foot fracture is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right foot fracture with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

With respect to the second Thun element, the evidence does not suggest that any "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right foot fracture has caused him to miss work or be hospitalized.  Therefore, the Veteran's service-connected right ankle disability does not result in marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1) (2014).  Because the second element of Thun is not met, referral would not be warranted, even if the Veteran's disability picture were exceptional or unusual.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions where, in an exceptional circumstance, the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Veteran is assigned the following disability ratings for service-connected disabilities in addition to the 0 percent rating for residuals, fracture right foot: 10 percent disability rating for limited motion of the right ankle, 10 percent for bronchial asthma, 10 percent for seasonal allergic rhinitis, 0 percent for residuals, left 5th metatarsal, and 0 percent for left foot flat foot.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these other service-connected disabilities to be inadequate or that the schedular criteria for these other disabilities do not adequately describe or reflect his symptomatology. Further, the Veteran has at no point during the current appeal indicated that his service-connected residuals of a right-foot fracture result in further disability when looked at in combination with these other service-connected disabilities.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board has therefore determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In addition, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The Board acknowledges the record evidence indicating that the Veteran's disability causes partial impairment of some physical activities of employment.  The record does not reflect, however, that the Veteran's pain and other symptoms render him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised upon this record.


ORDER

Entitlement to a compensable disability rating for residuals of a right foot fracture is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


